Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112(b) rejections
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is not clearly understood because “a first portion of the two-phase fluid is condensed in the condenser” as cited in claim 14; however claim 17 recites “the first portion of the two-phase fluid from the compressor”.  Does Applicant mean to claim that “the first portion of the two-phase fluid from the condenser”?  Please confirm.

35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, 16-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0176436 (Palmer).
	Regarding independent claims 1, 8, 14, Palmer discloses a system, comprising: a pump (201a, 201b); a boiler (203, 207) coupled to the pump (201a, 201b); a turbine paragraph 31 clearly states that expander 209 is a radial turbine) coupled to the boiler 203; an expander 208 coupled to the turbine 209, wherein the expander 208 is configured to receive steam from the turbine and expand the steam into a two-phase fluid; a condenser 212 coupled to the two-phase expander 208; and a compressor 204 coupled to the condenser 212 and the pump 201a (through mixer 206), wherein the compressor 204 is configured to receive at least a portion of the two-phase fluid from the condenser and compress the at least the portion of the two-phase fluid into a liquid (when the vapor being compressed in the compressor, some gas would turn to liquid depending on how long the gas being compressed, the compressor 204 is capable of liquefying all the vapor if needed).
	Regarding independent claim 8 only, note claim 8 is broader than claim 1, and Palmer clearly anticipates claim 8 for the reasons set forth above.
	Regarding claims 2-3, 5, 19, paragraph 39 clearly discloses that the expander 208 can be selected from various types of expanders including vane expander as claimed.
	Regarding claims 4, 7, 9, 20, the fluid can be high pressure vapors (superheated steam), water.
	Regarding claim 6, note two pumps 201a, 201b.
	Regarding claims 16, 17, 18, compressor 204 is capable of compressing some gas to be liquid and can be considered as two-phase compressor, plus the low pressure vapor F2 should have some moisture; the first portion of the condenser 212 is compressed by compressor 204.  


35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0176436 (Palmer). Palmer teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the quality of steam of at least 97%.  
  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a The concept of changing the steam ratios in these claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Held clearly discloses the same Rankine cycles, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific steam ratios as claimed in Palmer for the purpose of achieving equivalent power output based on the specifically set steam ratio.  


Claims 11-13, 15, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0176436 (Palmer) in view of US 6170264 (Viteri).  Palmer teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that: 1) the expander drives an electric generator, (claims 13, 15) and 2) the output of the compressor is received by the pump (claims 11-12).  Viteri teaches:1) the output of expanders 1030-1060 driving an electric generator 1070 in figure 17, and 2) a condenser 1080, a compressor 1110 for delivering two-phase fluid, a portion of the fluid is connected with a pump 1090 through cooler 1120 (figure 17 and column 24, lines 5-58).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide an electric generator to the output of expander in Palmer as taught by Viteri for the purpose of generating electricity, and to connect the liquid portion of the compressor to the feed pump in Palmer as taught by Viteri for the purpose of feeding the fluid to the boiler for superheating/reheating.  Regarding claim 12, note the rejection of claim 10 above.


Claims 2-3, 19, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2015/0176436 (Palmer) in view of US 7896630 (Grisar).  Palmer teaches all the claimed subject matter as set forth above in the rejection of claim 1, but just in case there is any dispute about the specific type of vane compressor/expander with axially moving vanes.  Grisar discloses a vane rotary device having axially moving vanes 130 that can be used as either expander or compressor.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the specific axial-moving vane compressor/expander in Palmer as taught by Grisar for the purpose of generating appropriate amount of power output based on the selected compressor/expander.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Davoud, MacAdam, Pronske, and Nilsson disclose vapor power plants using series turbines/expanders and compressor for returning working fluids to the boilers.

Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/3/2022